The judgment of the court was pronounced by
King, J.
The plaintiff has moved to dismiss this appeal, on the ground, among others, that the appellant has failed to bring before this court all the par-lies interested in the judgment of the court of the first instance. The motion must prevail.
The plaintiff caused an execution to issue on a judgment obtained by him against the defendant, and, while the writ was in the hands of the sheriff, made Trotter a garnishee, under the provisions of the act of 1839. A judgment was rendered against Trotter, fro'm which the defendant Snow has appealed. The garnishee has neither appeared nor been made a party to the appeal. He is interested inthejudgmentofthe inferior court, which this court can neither affirm nor reverse, without giving him an opportunity of being heard. 5 Rob. 324. 12 Rob. 180, 203. Appeal dismissed.